Citation Nr: 0115361	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  01-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
defective hearing.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Although the veteran requested an RO hearing and indicated 
that he would decide later whether he wanted a BVA hearing on 
his February and March 2001 VA Form 9's, an April 2001 
statement from the veteran's representative indicates that 
the veteran "does not want to travel to Cleveland to be 
present at a hearing."  The Board construes this as a 
withdrawal of the veteran's request for any type of hearing.  
38 C.F.R. § 20.704(c) (2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran has Level IX hearing in his left ear and 
Level VIII hearing in his right ear.

3.  The veteran's service-connected disabilities are: 
defective hearing, currently rated at 60 percent disabling; 
tinnitus, currently rated at 10 percent disabling; and a scar 
on the right patella and residuals of a furuncle and 
dermatitis, each currently rated as noncompensably disabling, 
respectively; his combined disability rating is 60 percent.

4.  The veteran had a high school education and was a 
supervisor at Republic Steel until he retired in 1967.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 60 percent for defective hearing have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. 
§§ 3. 951(a), 4.85, 4.86; Diagnostic Code 6100 (effective 
June 10, 1999).

2.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claims.  In this connection, it is 
apparent that the RO notified the claimant and his 
representative of the medical evidence needed to substantiate 
the claims and the Board finds that the October 2000 VA 
audiological and general medical examinations summarized 
below are adequate for rating purposes; and there is no 
further duty to assist the veteran with the development of 
his increased rating or TDIU claims.  

Increased Rating 

The veteran was granted service connection for defective 
hearing by an October 1946 rating decision and a 
noncompensable disability rating was assigned, effective 
November 30, 1945.  In an August 1984 rating decision, the RO 
assigned a 60 percent rating, effective June 15, 1995.  That 
rating has remained unchanged.  A December 2000 RO decision, 
the subject of this appeal, continued the 60 percent rating.  
The veteran contends that his hearing loss is more disabling 
than currently evaluated and warrants consideration for an 
extra-schedular rating under 38 C.F.R. § 3.321(b) (2000).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, a disability rating in effect at the time 
the rating schedule is revised cannot be reduced due to the 
change in the rating schedule, unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 
1992); 38 C.F.R. § 3.951(a).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

The service medical records show that the veteran was 
routinely exposed to hazardous noise while serving in an 
artillery battalion during World War II.  The veteran's 
November 1945 separation examination report noted 20/20 coin 
click hearing in both ears.  The RO determined that the 
veteran's defective hearing was shown at the time of 
discharge from service and that his hearing loss was directly 
related to service.  See Hensley v. Derwinski, 5 Vet. App. 
155, 160 (1993).

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2000).  When the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).


In conjunction with his claim, the veteran was afforded a VA 
audiological examination in October 2000, which showed 
puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
80
75
75
70
75
LEFT
80
75
80
75
78

The veteran's speech recognition/discrimination scores using 
the Maryland CNC test was 52 percent for the right ear and 48 
percent for the left ear.  The impression was sensorineural 
hearing loss and constant tinnitus bilaterally.  

These audiometric findings correspond to Level VIII hearing 
in the right ear and Level IX hearing in the left ear.  The 
findings of this examination are commensurate with a 50 
rating according to the current schedular criteria.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2000).  However, these 
findings are commensurate with a 60 percent rating according 
to the regulations in effect prior to June 10, 1999.  See 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998).  
This 60 percent evaluation may not be reduced, as a 
readjustment to the rating schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a); Fugere, supra.  The RO has stated that there is 
no evidence that the veteran's hearing has improved and 
therefore the 60 percent rating cannot be reduced.  38 C.F.R. 
§ 3.951(a).

The Board finds that entitlement to a rating in excess of 60 
percent for bilateral hearing loss is not warranted under the 
regulations.  The Board has considered the veteran's argument 
that his hearing loss has increased in severity.  However, 
the evidence clearly weighs against the assignment of a 
higher rating in this case.  The requirements of 38 C.F.R. § 
4.85 set out the percentage ratings for exact numerical 
levels of impairment required for rating hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon VA audiology examination shows that 
the criteria for a rating in excess of 60 is not warranted.  
In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 60 percent for 
defective hearing.

The Board notes that the veteran contends that the schedular 
criteria are inadequate for evaluating his defective hearing 
and requests consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).  The Board observes, however, that 
the veteran indicated that he did not leave his last job 
because of his disability.  Moreover, the evidence does not 
reflect that the veteran's defective hearing has caused 
marked interference with employment beyond that already 
contemplated in the currently assigned rating, or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating Based on Individual Unemployability (TDIU)

The veteran also claims that his service-connected 
disabilities render him unemployable.  In order to establish 
entitlement to a TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities (such 
as the veteran's hypertension, angina, hypothyroidism, 
macular degeneration or degenerative arthritis).  See 38 
C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
or if there are two or more disabilities, there is at least 
one disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, under the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  

The veteran is service connected for: defective hearing, 
currently rated at 60 percent disabling; tinnitus, currently 
rated at 10 percent disabling; and a scar on the right 
patella and residuals of a furuncle and dermatitis, each 
currently rated as noncompensably disabling, respectively.  
His combined disability rating is 60 percent.  As the 
veteran's defective hearing disability rating alone is 60 
percent, the schedular requirements for the assignment of a 
TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

The veteran contends that his service-connected defective 
hearing prevents him from securing or following any 
substantial gainful occupation.  

On his Application for Increased Compensation Based on 
Unemployability dated in July 2000, the veteran indicated 
that he was 60 percent service connected for hearing loss; 
that he was to the point that he was unable to hear clearly 
even with his hearing aid; that he had been a steel mill 
foreman; that he retired in 1967; that he did not leave his 
job because of his disability; and that he does not, nor does 
he expect to, receive disability retirement or workers 
compensation benefits.  He also indicated that he had a high 
school education and answered "yes" to having had education 
or training since he became too disabled to work.  However, 
he then answered "no" to the type of education or training 
and indicated that he had not tried to obtain employment 
since he became too disabled to work.

At a October 2000 VA general medical examination, the veteran 
reported a 50-year history of high blood pressure and a 15-
year history of hypothyroidism, which are currently being 
treated by medication.  He also indicated that he has macular 
degenerative in the right eye with right eye blindness.  The 
veteran reported that he had been a supervisor at Republic 
Steel in Cleveland, retiring in 1967.  On examination, the 
veteran was diagnosed with hypertension, angina, 
hypothyroidism, macular degeneration of the right eye, and 
degenerative arthritis of the shoulder, neck and back.  The 
examiner opined that the veteran was unemployable due to his 
age and his multiple medical problems. 

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for TDIU.  The Board acknowledges that the veteran's 
service-connected disabilities, reflected by a combined 60 
percent disability rating, undoubtedly result in some 
impairment of industrial ability.  However, the medical 
evidence does not demonstrate that the veteran's service-
connected disabilities alone prevent him from maintaining 
employment or have prevented him from obtaining employment.  
The record reflects that the veteran has not even sought 
employment since he claims to have become disabled (date 
unknown).  VA examination and outpatient treatment records 
reflect that the veteran was fitted for and issued new 
hearing aids and a telephone amplifier in September 2000 and 
that the veteran's nonservice-connected conditions include 
hypertension, angina, hypothyroidism, macular degeneration of 
the right eye, and degenerative arthritis. 

As stated earlier, the central inquiry in determining whether 
a veteran is entitled to a total rating based on individual 
unemployability is whether service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad, 5 Vet. App. at 529.  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see also Hatlestad, 
supra.

There is no medical opinion of record to support a contention 
that, due solely to service-connected disabilities, the 
veteran is rendered unemployable.  As a lay person, the 
veteran is competent to describe symptoms, but is not 
competent to offer evidence, which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
credible medical evidence of record specifically attributes 
the major disabling symptomatology complained of to 
nonservice-connected disorders and the veteran's age.

For these reasons, the Board must find that the veteran's 
service-connected disabilities do not preclude him from 
securing or following a substantially gainful occupation.  
See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In short, there is simply no persuasive evidence of 
record that supports the veteran's claim that he is 
unemployable by virtue of his service-connected disabilities.

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) in connection with 
the veteran's claims for an increased rating for defective 
hearing and a TDIU; however, as the preponderance of the 
evidence is against the claims, that doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for defective 
hearing is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

